DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated January 7, 2021.  Claims 1, 3, 7, and 10-25 are currently amended and claims 1 and 3-25 remain pending in the application and have been fully considered by Examiner.    
Claims 9, 16, and 23 contain allowable subject matter (see the Allowable Subject Matter section below).
The informalities present in claims 1, 12, and 19 have been corrected and the objections are withdrawn.  
In view of Applicant’s amendments and remarks, the 35 USC 112(b) rejections are hereby withdrawn. 
In view of Applicant’s amendments and remarks, the 35 USC 101 rejections are hereby withdrawn. 
Applicant's arguments with respect to the prior art rejections have been considered but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments filed on January 7, 2021, have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claims 1, 12 and 19, Applicant primarily argues that “the reuse of translations described by Bugnion teaches away from the discarding described by Vick” and “modifying Bugnion in view of Vick et al. would render Bugnion unsatisfactory for its intended purpose and would change the principle of operation of Bugnion.”1  Examiner respectfully 2, it does not teach away from Vick’s disclosure of overwriting the binary translation state map3, i.e. “discard” as claimed, because the combination would not completely remove the binary translation state map of Bugnion, but rather overwrite it in order to restore the state to a prior checkpoint. Furthermore, the combination would not render Bugnion unsatisfactory for its intended purpose for the same reason.
Examiner notes that if the independent claims were amended such that after discarding the binary translation state map no binary translation state map existed, then it would overcome the current prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12, 13, 17, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion (20160162292 – hereinafter Bugnion) in view of Jennings et al. (9213563 – hereinafter Jennings) and Vick et al. (20100153662 – hereinafter Vick).

	With respect to claim 1, Bugnion discloses A device including on-demand binary translation state map generation (e.g., Figs. 1-3, particularly TC synch map 346 [binary translation state map].), comprising: 
	memory circuitry including: native code memory to store a plurality of native code sections; and a translation cache to store binary translations, ones of the binary translations corresponding to respective ones of the native code sections (e.g., Figs. 1-5 and associated text, e.g., [0059], The core of any binary translation execution engine is the translator 136. As is well known, such a translator reads a sequence of instructions [memory circuitry including native code memory to store a plurality of native code sections] from the virtual machine 120 and generates a corresponding sequence of instructions that emulates the original code [native code] sequence by applying the semantics of the source instructions to the state of the virtual machine and its virtual processors; [0060], Translations are stored in a large buffer, namely, the translation cache 340; see also [0031], Standard volatile and non-volatile storage devices 140, 141, respectively referred to collectively as "storage" or "memory"--are connected to the hardware 100 and can be accessed by the intermediate software 130, by the hardware 100, or, in some circumstances, directly by applications; see also [0037-40] for a general overview of the binary translation feature.); 
	processing circuitry to: execute at least one of the plurality of native code sections (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0006] Binary translation is a technique, implemented in software by a module known as a binary translator that converts a source instruction sequence destined for a first instruction set architecture (ISA) into an equivalent instruction sequence that executes on a target instruction set architecture; [0058], the binary translator in the preferred embodiment of the invention is a so-called dynamic binary translator, in which code translations are generated at run-time, interleaved with the execution of the ; and 
	binary translation circuitry to (e.g., Figs. 1-3, particularly, processor 110 and binary translator 136, and binary translation execution engine 300.): 
		determine whether a binary translation of the at least one native code section is present in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused [determine whether a binary translation of the at least one native code section is present in the translation cache], at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them.);
		perform a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [perform a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache].); 
		store the binary translation of the at least one native code section in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or translation is stored in the TC.); 
		determine that a stop has occurred during binary translation execution (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determine that a stop has occurred during binary translation execution], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); and 
		[subsequent to the determination that the stop has occurred,] generate a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map].); 
	store, for at least a portion of the duration of the stop, the binary translation state map in the memory circuitry (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [store, for at least a portion of the duration of the stop, the binary translation state map in the memory circuitry].); and 
	[discard the binary translation state map from the memory circuitry upon termination of the stop].
	Bugnion does not appear to explicitly disclose subsequent to the determination that a stop has occurred or discard the binary translation state map from the memory circuitry upon termination of the stop.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of Jennings because it “may improve performance and speed associated with executing non-native instructions,” as suggested by Jennings (see Abstract).
	Additionally, in analogous art, Vick teaches discard the binary translation state map from the memory circuitry upon termination of the stop (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [discard the binary translation state map from the memory circuitry upon termination of the stop]; see also [0073-74], [0092], and [0106-108].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the 

	With respect to claim 12, Bugnion discloses A method for on-demand binary translation state map generation, comprising:
	executing, by processing circuitry, at least one of a plurality of native code sections (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0006] Binary translation is a technique, implemented in software by a module known as a binary translator that converts a source instruction sequence destined for a first instruction set architecture (ISA) into an equivalent instruction sequence that executes on a target instruction set architecture; [0058], the binary translator in the preferred embodiment of the invention is a so-called dynamic binary translator, in which code translations are generated at run-time, interleaved with the execution of the translations; see also [0030] and the Abstract.); 	
	determining, by binary translation circuitry, whether a binary translation of the at least one native code section is present in a translation cache (e.g., Figs. 1-3, particularly, processor 110 and binary translator 136, and binary translation execution engine 300, along with associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused [determining, by binary translation circuitry, whether a binary translation of the at least one native code section is present in the translation cache], at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them.); 
	performing, by the binary translation circuitry, a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [performing, by the binary translation circuitry, a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache].); 
	storing, by the binary translation circuitry, the binary translation of the at least one native code section in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC.);
	executing, by the binary translation circuitry, the binary translation of the at least one native code section (e.g., Figs. 1-5, particularly, processor 110 and binary translator 136, and binary translation execution engine 300, and associated text, e.g., [0059], The core of any binary translation execution engine is the translator 136. As is well known, such a translator reads a sequence of instructions from the virtual machine 120 and generates a corresponding sequence of instructions that emulates the original code [native code] sequence by applying the semantics of the source instructions to the state of the virtual machine and its virtual processors; [0064], an exception might occur during the execution of the translated sequence [executing, by ; 
	determining that a stop has occurred during the execution of the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determining that a stop has occurred during the execution of the binary translation], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); and 
	[subsequent to the determination that a stop has occurred,] generating a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map]; [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution.);
 	storing, for at least a portion of a duration of the stop, the binary translation state map in memory circuitry (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [storing, for at least a portion of the duration of the stop, the binary translation state map in the memory circuitry].); and 
	[discarding the binary translation state map from the memory circuitry upon termination of the stop].
	Bugnion does not appear to explicitly disclose subsequent to the determination that a stop has occurred or discarding the binary translation state map from the memory circuitry upon termination of the stop.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of Jennings because it “may improve performance and speed associated with executing non-native instructions,” as suggested by Jennings (see Abstract).
	Additionally, in analogous art, Vick teaches discarding the binary translation state map from the memory circuitry upon termination of the stop (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [discarding the binary translation state map from the memory circuitry upon termination of the stop]; see also 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the invention of Vick “can facilitate providing precise exception semantics for a virtual machine,” as suggested by Vick (see [0006] and [0096]).  

With respect to claim 19, Bugnion discloses At least non-transitory storage medium comprising instructions that, when executed, cause one or more processors to at least: (e.g., Fig. 1, particularly processor 110, non-volatile storage 141, volatile storage 140, and Binary Translator 136, along with associated text, e.g., [0031] Standard volatile and non-volatile storage devices 140, 141, respectively referred to collectively as "storage" or "memory"--are connected to the hardware 100 and can be accessed by the intermediate software 130, by the hardware 100, or, in some circumstances, directly by applications; see also [0059] The binary translation execution engine 300 in the preferred embodiment of the invention contains several sub-systems, which, as is well known, are implemented as either stored instruction sequences (programs), addressable portions of system memory, or both; see also [0039].):
execute at least one of a plurality of native code sections (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0006] Binary translation is a technique, implemented in software by a module known as a binary translator that converts a source instruction sequence destined for a first instruction set architecture (ISA) into an equivalent instruction sequence that executes on a target instruction set architecture; [0058], the binary translator in the preferred embodiment of ; 
determine whether a binary translation of the at least one native code section is present in a translation cache (e.g., Figs. 1-3, particularly, processor 110 and binary translator 136, and binary translation execution engine 300, along with associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused [determine whether a binary translation of the at least one native code section is present in a translation cache], at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them.); 
perform a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC, the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [perform a binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache].); 
store the binary translation of the at least one native code section in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction translation is stored in the TC.); 
execute the binary translation of the at least one native code section (e.g., Figs. 1-5, particularly, processor 110 and binary translator 136, and binary translation execution engine 300, and associated text, e.g., [0059], The core of any binary translation execution engine is the translator 136. As is well known, such a translator reads a sequence of instructions from the virtual machine 120 and generates a corresponding sequence of instructions that emulates the original code [native code] sequence by applying the semantics of the source instructions to the state of the virtual machine and its virtual processors; [0064], an exception might occur during the execution of the translated sequence [execute the binary translation of the at least one native code section].); 
determine that a stop has occurred during the execution of the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determine that a stop has occurred during the execution of the binary translation], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); and 
[subsequent to the determination that a stop has occurred,] generate a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map]; [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus ;
store, for at least a portion of a duration of the stop, the binary translation state map in memory circuitry (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [cause the binary translation circuitry to store, for at least a portion of the duration of the stop, the binary translation state map in memory circuitry].); and 
[discard the binary translation state map from the memory circuitry upon termination of the stop].
	Bugnion does not appear to explicitly disclose subsequent to the determination that a stop has occurred or discard the binary translation state map from the memory circuitry upon termination of the stop.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of 
	Additionally, in analogous art, Vick teaches discard the binary translation state map from the memory circuitry upon termination of the stop (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [cause the binary translation circuitry to discard the binary translation state map from the memory circuitry upon termination of the stop]; see also [0073-74], [0092], and [0106-108].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the invention of Vick “can facilitate providing precise exception semantics for a virtual machine,” as suggested by Vick (see [0006] and [0096]).  

	With respect to claim 3, Bugnion also discloses wherein the binary translation circuitry is to store a start address of the at least one native code section and a region formation strategy used to generate the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0060] Translations are stored in a large buffer, namely, the translation cache 340. This is also a known technique. An access function, that is, the TC hash table 348, keeps a map of the starting instruction pointers of the virtual machine that have a translation, together with the the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [region formation strategy used to generate the binary translation]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0116].).

With respect to claim 4, Bugnion also discloses wherein the binary translation circuitry is to generate the binary translation state map utilizing the start address and the region formation strategy (e.g., Figs. 1-5 and associated text, e.g., [0113], Each entry in the map [state map] associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates [utilizing the start address] and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [utilizing the region formation strategy]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0060]. And [0116].).

With respect to claim 5, Bugnion also discloses wherein the stop is caused by the binary translation circuitry determining that an exception or a code modification in a section of native code has occurred (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determining that an exception has occurred], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.).

With respect to claims 10, 17, and 24, Bugnion also discloses wherein the binary translation circuitry is to map the stop in the binary translation to a native instruction address and a register context state using the binary translation state map (e.g., Figs. 1-5 and associated text, e.g., [0119], an exception occurs when the instruction pointer is at the relative address 72 [occurrence of the stop in the binary translation]. The VMM, which will then have control (because of the exception), could simply scan through the TCA portions of the synchronization map [binary translation state map] entries to determine that the address 72 lies between 56 and 134, so that execution was in block 2 when the exception occurred [using the binary translation map].... Once the TCA has been determined, then the same sync-map [binary translation map] entry will also give the corresponding eip of the source instruction [map the stop in the binary translation to a native instruction address using the binary translation state map]; [0125], If the exception instruction pointer corresponds to the start of the TC-synchronization entry [binary translation state map], that is, the exception occurred at a virtual machine exception boundary, then the virtual processor instruction pointer corresponds to the instruction pointer saved in the TC-synchronization entry [using the binary translation state map]. The remaining virtual processor state can then be computed by simply following the conventions used by the binary translator. For example... the convention may be that all of the eight "general-purpose" registers of the x86 architecture are mapped by default directly on the hardware registers while executing in the translation cache; see also [0137], Based on the sync-EAX register.).

With respect to claim 13, Bugnion also discloses storing a start address of the at least one native code section and a region formation strategy used to generate the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0060] Translations are stored in a large buffer, namely, the translation cache 340. This is also a known technique. An access function, that is, the TC hash table 348, keeps a map of the starting instruction pointers of the virtual machine that have a translation, together with the starting address of the corresponding emitted sequence in the translation cache 340; [0113], Each entry in the map associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [region formation strategy used to generate the binary translation]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0116].), wherein the binary translation state map is generated utilizing the start address and the region formation strategy (e.g., Figs. 1-5 and associated text, e.g., [0113], Each entry in the map [state map] associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates [utilizing the start address] and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [utilizing the region formation strategy]; see also [0065], Each region is associated .

With respect to claim 20, Bugnion also discloses store a start address of the section of native code and a region formation strategy used to generate the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0060] Translations are stored in a large buffer, namely, the translation cache 340. This is also a known technique. An access function, that is, the TC hash table 348, keeps a map of the starting instruction pointers of the virtual machine that have a translation, together with the starting address of the corresponding emitted sequence in the translation cache 340; [0113], Each entry in the map associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [region formation strategy used to generate the binary translation]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0116].), wherein the binary translation state map is generated utilizing the start address and the region formation strategy (e.g., Figs. 1-5 and associated text, e.g., [0113], Each entry in the map [state map] associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates [utilizing the start address] and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [utilizing the region formation strategy]; see also [0065], Each region is associated with the address of the .

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion in view of Jennings and Vick as applied to claims 5, 12 and 19 above, and further in view of Murray et al. (20100030975 -- hereinafter Murray).

With respect to claim 6, Bugnion in view of Jennings and Vick does not appear to explicitly disclose wherein the determination that a code modification has occurred causes the binary translation circuitry to determine if the code modification affects the binary translation being executed. However, this is taught by Murray (e.g., Figs. 1-4, and 8-10 along with associate text, e.g., [0052], the translator 19 is arranged to handle faults and other exceptions that are raised during execution of the target code 21. To this end, the translator 19 includes an exception signal handling unit 195; [0059-61], The exception signal handling unit 195 includes a page protection fault handling unit 196....The translator 19 uses the page protection fault handling unit 196 to monitor memory accesses carried out by the target code blocks 211a-211c, and if appropriate the page protection fault handling unit 196 generates a page protection fault.... the page descriptor store 200 contains permission information describing the read/write/execute permissions).
Murray is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Murray because “page protection 

With respect to claims 14 and 21, Bugnion also discloses determining whether the stop was caused by an exception or a code modification in a section of native code (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determining that an exception has occurred], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); and 
[when a code modification is determined to have occurred, further determining if the code modification affects the binary translation being executed].
Bugnion in view of Jennings and Vick does not appear to explicitly disclose when a code modification is determined to have occurred, further determining if the code modification affects the binary translation being executed. However, this is taught by Murray (e.g., Figs. 1-4, and 8-10 along with associate text, e.g., [0052], the translator 19 is arranged to handle faults and other exceptions that are raised during execution of the target code 21. To this end, the translator 19 includes an exception signal handling unit 195; [0059-61], The exception signal handling unit 195 includes a page protection fault handling unit 196....The translator 19 uses the page protection fault handling unit 196 to monitor memory accesses carried out by the target code blocks 211a-211c, and if appropriate the page protection fault handling unit 196 generates a page protection fault.... the page descriptor store 200 contains permission information describing the read/write/execute permissions).
Murray is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 7, 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion in view of Jennings and Vick as applied to claims 1, 12 and 19 above, and further in view of Brown et al. (20140025893 -- hereinafter Brown).

With respect to claims 7, 15, and 22, Bugnion also discloses wherein in generating the binary translation state map the binary translation circuitry is to: 
determine a stop location and offset in the binary translation (e.g. Figs. 1-5 and associated text, e.g., [0111], the binary translator takes as input a sequence of instructions that ends with a control flow transfer instruction such as branch, call, or return, [a stop location] .... Such an instruction sequence is referred to here as a "basic block," which is the term commonly used in the art of dynamic binary translation; 0117], If the generated code is stored in the translation cache in increasing locations (numerically increasing addresses), then the entries in the TC-synchronization map 346 can also be stored in increasing TCA order; [0118], assume that there are seven code blocks, and thus seven TCA's, with relative addresses as follows: [offset in the binary translation].); 
form a region from native code based at least on the stop location (e.g. Figs. 1-5 and associated text, e.g., [0111], the binary translator takes as input a sequence of instructions that ends with a control flow transfer instruction such as branch, call, or return.... Such an instruction sequence is referred to here as a "basic block".);
	load instructions from the region (e.g. Figs. 1-5 and associated text, e.g., [0112] In one simple embodiment, the binary translator generates code for each instruction of the basic block in a sequential manner, so that the generated code sequence consists of a sequence of instructions or instruction sequences that each correspond to a source instruction. In other words, the sequence of original instructions maps to a sequence of translated instruction sequences.); 
determine the binary translation state map based at least on [a size of] the loaded instructions (e.g. Figs. 1-5 and associated text, e.g., [0113], In this simple embodiment, the binary translator records this mapping as a byproduct of the code generation into the TC-synchronization map 346.); and 
map to a location in the native code by applying the offset to the binary translation state map (e.g. Figs. 1-5 and associated text, [0119], Assume further that an exception occurs when the instruction pointer is at the relative address 72 [offset]. The VMM, which will then have control (because of the exception), could simply scan through the TCA portions of the synchronization map entries to determine that the address 72 lies between 56 and 134, so that execution was in block 2 [applying the offset to the binary translation state map] when the exception occurred.... Once the TCA has been determined, then the same sync-map entry will also give the corresponding eip of the source instruction [map to a location in the native code].).
Bugnion does not appear to explicitly disclose a size of. However, this is taught by Brown (e.g., Figs. 3-4 and associated text, e.g., [0025], For non-native operating systems having pointers or records (e.g., BasicBlock structures) that are so large [based at least on the size of the loaded instructions] that the mapping from host code map 44A to host code map 44B breaks down due to insufficient space, the pointers can be compressed.) (Examiner’s note: “native code,” as claimed, has been interpreted to mean original/untranslated code, whereas “native 
Brown is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Brown because “it would be desirable to provide a method and program within a computer system that provides dynamic translation and execution of non-native guest programs that accelerates translation of guest code control instruction target virtual addresses,” as suggested by Brown (see [0007]).

	With respect to claim 8, Bugnion also discloses wherein the binary translation circuitry does not translate each loaded instruction into binary code when generating the binary translation state map (e.g., Figs. 1-5 and associated text, e.g., Abstract, In cases where the source instructions cannot be executed directly on the target system, the invention provides binary translation system; [0041], implementing both binary translation and direct execution within a single virtual machine monitor, as well as a mechanism for switching to binary translation only when direct execution is not possible; see also [0058], The binary translation subsystem is responsible for the execution of the virtual machine whenever the hardware processor is in a state where direct execution cannot be used; see also [0046].).

Claims 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion in view of Jennings and Vick as applied to claims 10, 17 and 24 above, and further in view of Yates et al. (20050086650 -- hereinafter Yates).

	With respect to claims 11, 18, and 25, Bugnion also discloses wherein the binary translation circuitry is to: provide the native instruction address and the register context state [to at least one thread] prior to deletion of the binary translation state map (e.g., Figs. 1-5 and associated text, e.g., 0119], Once the TCA has been determined, then the same sync-map [binary translation map] entry will also give the corresponding eip of the source instruction [provide the native instruction address]; [0125], The remaining virtual processor state can then be computed by simply following the conventions used by the binary translator. For example... the convention may be that all of the eight "general-purpose" registers of the x86 architecture are mapped by default directly on the hardware registers while executing in the translation cache; see also [0137], Based on the sync-code [using the binary translation state map], the subsystem 344 can then dispatch to a type-specific subroutine that correctly assigns the value of the virtual machine's EAX register.) (Examiner notes that since the sync map, i.e. binary translation state map, is used to provide the native instruction address and the register context state, it necessarily occurs “prior to deletion of the binary translation state map,” as claimed.0).
	Bugnion does not appear to explicitly disclose to at least one thread.  However, Yates teaches to the at least one thread (e.g. Figs 3a and 31 along with associated text, e.g., [0212] Referring to FIGS. 3a and 3l and to Table 1, X86 threads (e.g., 302, 304) managed by X86 operating system 306, carry the normal X86 context, including the X86 registers, as represented in the low-order halves of r32-r55, the EFLAGS bits that affect execution of X86 instructions, the current segment registers, etc. In addition, if an X86 thread 302, 304 calls native Tapestry libraries 308, X86 thread 302, 304 may embody a good deal of extended context, the portion of the Tapestry processor context beyond the content of the X86 architecture. A thread's extended context may include the various Tapestry processor registers, general registers r1-r31 and r56-r63, and the high-order halves of r32-r55 (see Table 1), the current value of ISA bit 194 (and in the embodiment of section IV, infra, the current value of XP/calling convention bit 196 and semantic context field 206); see also [0230] In the "01" case 370 of resuming an X86 thread suspended during a call out to a native Tapestry subprogram, transition handler 320 locates the relevant saved context, confirms that it has not been corrupted, and restores it (including the true native address in the interrupted native Tapestry subprogram).).  
Yates is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Yates so that “a program coded for an old architecture can call library routines coded in the new instruction set, or vice-versa” in a manner that is “particularly advantageous,” as suggested by Yates (see [0081]).

Allowable Subject Matter
Claims 9, 16, and 23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	The prior art of record teaches the general concepts of Binary translation and generating state maps (see Bugnion 20160162292 and Jennings et al. 9213563 cited above).  However, based on Applicant's remarks and further search, Examiner has concluded that the specific claim limitations “wherein in generating the binary translation state map the binary translation circuitry is to: determine a stop location and offset in the binary translation; form a region from the native in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 15.
        2 See Bugnion at [0060].
        3 See Vick, e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text at [0090]; see also [0073-74], [0092], and [0106-108]